DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 7/14/2021 have been fully considered but they are not persuasive. 
	Applicants argue that prior art of record Schaefer (US Patent Number 2018/0356639 A1) teaches wherein the variable optical power of the variable-focus lens varies within a non-divergent, non-negative diopter range as a function of the focusing bias, such    that the display light forms a display image on a close focal plane when no focusing bias is applied to the variable-focus lens. The examiner respectfully disagrees since Schaefer teaches  in wherein the variable optical power of the variable-focus lens varies within a non-divergent, non-negative diopter range as a function of the focusing bias  (¶ 0207), such that the display light forms a display image on a close focal plane when no focusing bias is applied to the variable-focus lens (¶ 0191).


Claim Rejections - 35 USC § 102

	In the event the determination of the status of the application as subject to AIA  35 U.S.C.

102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 12 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaefer (US Patent Publication Number 2018/0356639 A1).
Schaefer discloses, as claimed in claim 1, a near-eye (See Figure 18B and 19) display system (1900) comprising: a display projector (520 and ¶ 0201) configured to emit, display light; an optical waveguide (1012) configured to receive the display light and to release the display light toward an observer (210); a divergent fixed-focus lens1 (1808) arranged to adjust a vergence of the display light, released from the optical waveguide (1012); and a variable-focus lens (1008) of variable optical power arranged in series with the fixed-focus lens and configured to vary, responsive to a focusing bias, the vergence of the display light released from the optical waveguide (¶ 0126), wherein the variable optical power of the variable-focus lens varies within a non-divergent, non-negative diopter range as a function of the focusing bias2 (¶ 0207), such that the display light forms a display image on a close focal plane when no focusing bias is applied to the variable-focus lens (¶ 0191).
Schaefer discloses, as claimed in claim 2, further comprising a controller ( 1316 and 1404) configured to control the focusing bias such that the display light is imaged onto a focal plane positioned at a controlled, variable distance from the observer (See Figure 19 and ¶ 0226).
Schaefer discloses, as claimed in claim 3, wherein the optical waveguide is

further configured to receive external light (510) from opposite the observer and to release the external light toward the observer (210) , the near-eye display system further comprising
a variable-compensation lens (1004) of variable optical power configured to vary, responsive to a compensation bias from the controller, the vergence of the external light received into the 
Schaefer discloses, as claimed in claim 4, wherein the controller is configured to control the focusing bias and the compensation bias such that the vergence of the external light is varied[AltContent: rect]in substantially equal and opposite amounts by the variable-focus and variable-compensation lenses (¶ 0134 and 0226) .
Schaefer discloses, as claimed in claim 5, wherein the fixed-focus lens is arranged to adjust the vergence of the external light received from opposite the observer (¶ 0205).
Schaefer discloses, as claimed in claim 6, further comprising a fixed-compensation lens (1804) arranged in series with the variable-compensation lens (1004) and configured to adjust the vergence of the external light received into the optical waveguide (¶ 0205).
Schaefer discloses, as claimed in claim 7, wherein an optical power of the fixed- compensation lens opposes and substantially reverses an optical power of the fixed-focus lens (¶ 0204).
Schaefer discloses, as claimed in claim 9, wherein the variable optical power of

the variable-focus lens varies within a non-divergent, non-negative diopter range as a function of the focusing bias4 (¶ 0063).
Schaefer discloses, as claimed in claim 12, wherein the variable-focus lens (1008) is positioned between the fixed-focus lens (1808) and the optical waveguide (1012).
Schaefer discloses, as claimed in claim 15, a near-eye display system (see Figures 18B and 19) comprising: a display projector (520 and ¶ 0201) configured to emit display light; an optical waveguide (1012) configured to receive the display light from the display projector, to release the display light toward an observer (210), to receive external light (510) from opposite the observer, and to release the external light toward the observer (210);a fixed-focus lens (1808) arranged to adjust a vergence of the display light and of the external light released from the


[AltContent: rect]
4 The terms non-divergent would mean convergent and non-negative would mean positive. So in paragraph [0063] its states the adaptive lenses (variable focus lenses) may converge or diverge. In .para. [0125] provides an explanation that converging lenses are described to have positive optical power and TheSI unit for optical power is the inverse meter (m.sup.-1) which is commonly called the diopter.


the display light and of the external light released from the optical waveguide; a fixed- compensation lens (1804) arranged to adjust the vergence of the external light received into the optical waveguide; and a variable-compensation lens (1004) of variable optical power arranged in series with the fixed-compensation lens and configured to vary, responsive to a compensation bias, the vergence of the external light received into the optical waveguide.
Schaefer discloses, as claimed in claim 16 further comprising a controller (1316 and 1404) configured to control the focusing bias such that the display light is imaged onto a focal plane positioned at a controlled, variable distance from the observer (See Figure 19 and ¶ 0226) and to synchronously control the compensation bias such that the external light from opposite the observer is released from the optical waveguide with unchanged vergence (¶ 0174).
Schaefer discloses, as claimed in claim 17, wherein the variable-focus lens (1008) is positioned between the fixed-focus lens (1808) and the optical waveguide (1012).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C.

102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective




Claims 8, 19 and 20 and are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer (US Patent Publication Number 2018/0356639 A1) in view of Suyuma (US Patent Publication Number 2002/0047837 A1).
Shafer fails to disclose, as claimed in claim 8, wherein the optical waveguide includes an exit grating from which the display light is released, and wherein the fixed-focus lens is
a diffractive Fresnel lens formed on the exit grating. In a related art, Suyama teaches wherein the optical waveguide includes an exit grating from which the display light is released, and wherein the fixed-focus lens is a diffractive Fresnel lens formed on the exit grating (See Figure below).

    PNG
    media_image1.png
    465
    496
    media_image1.png
    Greyscale


5, as taught by Suyama for the purpose of providing optical device which can be driven at high speed, achieves high uniformity (¶ 0183).
Schaefer discloses, as claimed in claim 19, a near-eye display system (1900) comprising: a display projector (520 and ¶ 0201) configured to emit display light; an optical waveguide (1012) including an exit grating incorporating a diffractive Fresnel lens, the optical waveguide (1012) being configured to receive the display light from the display projector, to release the display light toward the observer via the exit grating, to receive the external light from opposite the observer, and to release the external light toward the observer; a variable-focus lens (1008) of variable optical power configured to vary, responsive to a focusing bias, a vergence of the display light and of the external light released from the optical waveguide; and a variable- compensation lens(1004) of variable optical power configured to vary, responsive to a compensation bias, the vergence of the external light received into the optical waveguide (¶ 0126). Shafer fails to disclose, as claimed in claim 8, an optical waveguide (1012) including an exit grating incorporating a diffractive Fresnel lens, the optical waveguide (1012) being configured to receive the display light from the display projector, to release the display light toward the observer via the exit grating, to receive the external light from opposite the observer, and to release the external light toward the observer. In a related art, Suyama teaches an optical waveguide (1012) including an exit grating incorporating a diffractive Fresnel lens, the optical waveguide (1012) being configured to receive the display light from the display projector, to release the display light toward the observer via the exit grating, to receive the external light

[AltContent: rect]
5 Its known that a fixed focus lens is a spherical or non-spherical single lens or Fresnel lens (See Claim 58)


It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the near-eye device as taught by Schaefer, with the Fresnel lens, as taught by Suyama for the purpose of providing optical device which can be driven at high speed, achieves high uniformity (¶ 0183).
Schaefer fails to discloses, as claimed in claim 20, wherein the display projector includes at least one laser. In a related endeavor, Suyama teaches wherein the display projector includes at least one laser (¶ 0288).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the near-eye device as taught by Schaefer, with the Fresnel lens, as taught by Suyama for the purpose of providing optical device which can be driven at high speed, achieves high uniformity (¶ 0183).


Claim 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer (US Patent Publication Number 2018/0356639 A1).
Schaefer fails to explicitly disclose, as claimed in claim 10, wherein the optical power of the variable-focus lens at a maximum value of the non-negative diopter range opposes
and substantially reverses the optical power of the fixed-focus. However, Schafer implicitly teaches wherein the optical power of the variable-focus lens at a maximum value of the non- negative diopter range opposes and substantially reverses the optical power of the fixed-focus6.
[AltContent: rect]
6 .para. [0127]) “various embodiments, adaptive lens assemblies are capable of electrically varying the optical power and the polarization state of light passing therethrough” and
.para. [0201] “fixed lenses may be stacked on the one or more adaptive lens assemblies. Advantageously, the additional lenses provide various possible benefits. For example, under some circumstances, such lenses may be


Schaefer fails to explicitly disclose, as claimed in claim 11, wherein the variable optical power of the variable-focus lens varies from a divergent, negative diopter value to a
convergent, positive diopter value as a function of the focusing bias. However Scahfer 7 (¶ 00182 0183 and 0185).
Schaefer fails to explicitly disclose, as claimed in claim 18, wherein the optical power of the variable-focus lens at a maximum value of the non-negative diopter range opposes
and substantially reverses the optical power of the fixed-focus and wherein a minimum optical power of the variable-compensation lens opposes and substantially reverses the optical power of the fixed-compensation lens. However, Schafer implitcly teaches wherein the optical power of the variable-focus lens at a maximum value of the non-negative diopter range opposes
and substantially reverses the optical power of the fixed-focus8.



[AltContent: rect]
provided to add additional optical power”. The examiner has interpreted that the lens assembly is varying the optical power which would include the fixed lenses.

7	In.para. [0182] Scahfer teaches electrically activated, the pair of adaptive lens assemblies have net optical powers (Pnet 1, Pnet2) having opposite signs such that light passing through the pair of adaptive lens assemblies converges or diverges according to a combined optical power having a magnitude that is about a difference between magnitudes of optical powers the pair of adaptive lens assemblies
In .para. [0183] adaptive lens assemblies has a respective net optical power (Pnet1, Pnet2) that is electrically adjustable or tunable to one of a plurality of values using the switching circuit 1316, 1316. So even though it doesn’t explicitly teach it changes from divergent to convergent, Scahfer implicitly teaches the limitations because the switching circuit can change the vergence.
8 .para. [0127]) “various embodiments, adaptive lens assemblies are capable of electrically varying the optical power and the polarization state of light passing therethrough” and
.para. [0201] “fixed lenses may be stacked on the one or more adaptive lens assemblies. Advantageously, the additional lenses provide various possible benefits. For example, under some circumstances, such lenses may be



. Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Schaefer (US Patent Publication Number 2018/0356639 A1) as applied to claim 1 above, and further in view of Takama (US Patent Publication Number 2011/0069254 A1).
Schaefer fails to explicitly disclose, as claimed in claim 13, wherein the fixed-focus lens is a polymerized liquid-crystal lens. In a related art, Takama teaches wherein the fixed-focus lens is a polymerized liquid-crystal lens (¶ 0425).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the near-eye device, as taught by Shaefer with the polarization filter, as taught by Takama, for the purpose of providing a way so the maintained in the state in which they are oriented in a bow shape. (¶ 0426).
Schaefer discloses, as claimed in claim 15, a near-eye display system (see Figures 18B and 19) comprising: a display projector (520 and ¶ 0201) configured to emit display light; an optical waveguide (1012) configured to receive the display light from the display projector, to release the display light toward an observer (210), to receive external light (510) from opposite the observer, and to release the external light toward the observer (210);a fixed-focus lens (1808) arranged to adjust a vergence of the display light and of the external light released from the
[AltContent: rect]
4 The terms non-divergent would mean convergent and non-negative would mean positive. So in paragraph [0063] its states the adaptive lenses (variable focus lenses) may converge or diverge. In .para. [0125] provides an explanation that converging lenses are described to have positive optical power and TheSI unit for optical power is the inverse meter (m.sup.-1) which is commonly called the diopter.


the display light and of the external light released from the optical waveguide; a fixed- compensation lens (1804) arranged to adjust the vergence of the external light received into the optical waveguide; and a variable-compensation lens (1004) of variable optical power arranged in series with the fixed-compensation lens and configured to vary, responsive to a compensation bias, the vergence of the external light received into the optical waveguide. 
Schaefer fails to explicitly disclose, wherein the fixed-focus lens is a polymerized liquid-crystal lens. In a related art, Takama teaches wherein the fixed-focus lens is a polymerized liquid-crystal lens (¶ 0425).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the near-eye device, as taught by Shaefer with the polarization filter, as taught by Takama, for the purpose of providing a way so the maintained in the state in which they are oriented in a bow shape. (¶ 0426).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Schaefer (US Patent Publication Number 2018/0356639 A1) as applied to claim 1 above, and further in view of Vallius (US Patent Publication Number 2017/0184848 A1).
Schaefer discloses, as claimed in claim 14, wherein the display light is released from the optical waveguide polarized in a given orientation, and wherein the variable-focus lens is configured to vary selectively the vergence of light polarized in the given orientation (¶ 0126 ),
Schaefer fails to teach the near-eye display system further comprising a polarization filter arranged to transmit external light polarized perpendicular to the given orientation from opposite the observer, the optical waveguide being further configured to receive the external light from the polarization filter and to release the external light toward the observer. In a related art, Vallinus teaches the near-eye display system further 
from opposite the observer, the optical waveguide being further configured to receive the external light from the polarization filter and to release the external light toward the observer (¶ 0050 and 0067).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the near-eye device, as taught by Shaefer with the polarization filter, as taught by Vallinus, for the purpose of providing a way so that the focus discrepancy between virtual images and the real-world can be reduced or eliminated (¶ 0023).

[AltContent: rect]
provided to add additional optical power”. The examiner has interpreted that the lens assembly is varying the optical power which would include the fixed lenses


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270- 0656. The examiner can normally be reached on M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JOURNEY F. SUMLAR
Examiner
Art Unit 2872
21 October 2021

/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 ¶0208 states the first fixed focus lens element, which may be, e.g., a concave or a plano-concave lens it is known that a plano-concave lens is a divergent lens.
        2 The Diopter range disclosed can be a positive range.